DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claims 14 are objected to because of the following informalities:
Claim 14, line 7, the recitation “second return line” should be -- a second return line
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mardall (U.S. 2015/0306974).

Regarding claim 1, Mardall teaches in Fig. 2, a vehicle battery charging system comprising: a battery module (208) of a vehicle (204) charged by a battery charger (of 120, Fig. 1; [0024] [0043]); 
a first coolant circuit (200; [0032] [0033]) conveying a first cooling fluid (via 226) there through, the first coolant circuit (200) separate from the vehicle (204); 

a heat exchanger (206, 214; [0030]) exchanging heat between the first cooling fluid (via 226) and the second cooling fluid (via 212).
Mardall’s Fig. 2 teaches a cold reservoir (230) but does not explicitly teach (the first coolant circuit including) a chiller unit (separate from the vehicle), the chiller unit and the first cooling fluid exchanging heat there between.
However, Mardall teaches in Fig. 8, a first coolant circuit (800; [0057], lines 1-5) conveying a first cooling fluid (indicated by arrow in/out, driven by 816 via 814 and chilled/cooled by 820) there through, the first coolant circuit (800) including a chiller unit (820; [0057], lines 1-5) (820 and 818 can be integrated into one assembly unit to chill or heat the coolant of 230 and 228, Fig. 2) separate from the vehicle (808), the chiller unit (820) and the first cooling fluid (indicated by arrow in/out, driven by 816 via 814 chilled/cooled by 820) exchanging heat there between. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a chiller unit of Mardall’s Fig. 8 into Mardall’s Fig. 2, in order to control or maintain coolant at cold temperature to expedite heat release.
Regarding claim 2, Mardall teaches the vehicle battery charging system of Claim 1, wherein the first coolant circuit (200, Fig. 2; [0032] [0033]; connector 220, Fig. 2 
Regarding claim 3, Mardall teaches the vehicle battery charging system of Claim 2, wherein the first cooling connector (402, Fig. 5 as part of 220, Fig. 2) disposed in a first portion of the first coolant circuit (200, Fig. 2; [0032] [0033]; connector 220, Fig. 2 including 402 coupled to 504, Fig. 5 [0045]) (or 800, Fig. 8) including the chiller unit (820, Fig. 8) and 
the second cooling connector (504, Fig. 5 as part of 220, Fig. 2) is disposed in a second portion of the first coolant circuit (200 extended includes 206 coupled to 220 for a closed fluid circulation, Fig. 2) including the heat exchanger (206 coupled to 220, Fig. 2), and 
wherein the first portion of the first coolant circuit and the second portion of the first coolant circuit are in fluid communication (via 206, Fig. 2) when the first cooling connector (402, Fig. 5 as part of 220, Fig. 2) and the second cooling connector (504, Fig. 5 as part of 220, Fig. 2) are coupled to each other.
Regarding claim 5, Mardall teaches the vehicle battery charging system of Claim 2, wherein the second cooling connector (504, Fig. 5 as part of 220, Fig. 2) includes a sensor ([0033]) in signal communication with a controller (236, Fig. 2) controlling a movement of the vehicle (movement of 204, Fig. 2 in an area to let vehicle cooling 
Regarding claim 6, Mardall teaches the vehicle battery charging system of Claim 2, wherein the battery charger (of 120, Fig. 1; [0024] [0043]) is electrically coupled to a first charging connector (404+402+mounting base, Fig. 4-5; [0043]) by a first electrical line (414, Fig. 4) and the battery module (502, Fig. 5; [0045]) of the vehicle is electrically coupled to a second charging connector (506+504, Fig. 5) by a second electrical line (510, Fig. 5), the first charging connector (404+402+mounting base, Fig. 4-5; [0043]) and the second charging connector (506+504, Fig. 5) releasably electrically coupled to each other. 
Regarding claim 13, Mardall teaches the vehicle battery charging system of Claim 1, wherein the chiller unit ([0057], 820+818, Fig. 8) includes a heater (818, Fig. 8) for heating the first cooling fluid (indicated by arrow in/out, driven by 816 via 814 and heated by 818 or chilled/cooled by 820, Fig. 8).
Regarding claim 14, Mardall teaches in Fig. 2, a vehicle battery charging system comprising: a charging station (abstract) including a battery charger (of 120, Fig. 1; [0024] [0043]); a cold reservoir (230) fluidly connected to a first delivery line (corresponding to 222A, Fig. 2) and a first return line (corresponding to 222B, Fig. 2); a battery module (208) of a vehicle (204) separate from and electrically coupleable to the battery charger (120, Fig. 1; [0024]) by an electrical line (from 120, Fig. 1, e.g., 414 coupled to vehicle via 404 and 506, Fig. 4-5); a heat exchanger (206, 214; [0030]) in fluid communication (via 212) with the battery module  (208), the heat exchanger fluidly a second return line (corresponding to 224B, Fig. 2), the second delivery line and the second return line in fluid non-communication with the battery module (208); and a pair of cooling connectors (402, 504, Fig. 4-5 of 220, Fig. 2) coupling the first delivery line (corresponding to 222A, Fig. 2) to the second delivery line (corresponding to 224A, Fig. 2) and the first return line (corresponding to 222B, Fig. 2) to the second return line (corresponding to 224B, Fig. 2).
Mardall’s Fig. 2 teaches a cold reservoir (230) but does not explicitly teach a chiller unit, the chiller unit fluidly connected to (the first delivery line and the first return line). 
However, Mardall’s Fig. 8 teaches a chiller unit (820; [0057], lines 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a chiller unit of Mardall’s Fig. 8 into Mardall’s Fig. 2, in order to control or maintain coolant at cold temperature to expedite heat release.
Regarding claim 19, Mardall teaches in Fig. 2, a vehicle battery charging system for charging a battery module (208 or 502, Fig. 5) on a vehicle (204 or 500, Fig. 5) comprising:
a battery charger (of 120, Fig. 1; [0024] [0043]) for providing power to charge the battery module (208); 
a first charging connector (404+402+mounting base, Fig. 4-5; [0043]) connected to the battery charger by a battery charger electrical line (414, Fig. 4); 

a cold reservoir (230) holding a first cooling fluid (of 230);
a first cooling connector (402, Fig. 5 as part of 220 corresponding to 222A-B, Fig. 2) receiving a cold flow of the first cooling fluid from the cold reservoir (230) through a delivery line (226 coupled to 222A) and providing a hot flow (via 206) of the first cooling fluid to the cold reservoir (230) through a return line (corresponding line coupled to 222B); 
a second cooling connector (504, Fig. 5 as part of 220 corresponding to 224A-B, Fig. 2) releasably coupled to the first cooling connector (402, Fig. 5 as part of 220, Fig. 2) and receiving (at 224A) the cold flow of the first cooling fluid (via 226) from the first cooling connector and conveying the hot flow (via 206, 224B and 222B) of the first cooling fluid to the first cooling connector; and 
a heat exchanger (206, 214) of the vehicle (204) receiving the cold flow of the first cooling fluid (via 222A and 224A, Fig. 2; [0032]) from the second cooling connector (504, Fig. 5 as part of 220 corresponding to 224A-B, Fig. 2) and conveying the hot flow (via 206) of the first cooling fluid to the second cooling connector (at 224B, 222B), the 
Mardall’s Fig. 2 teaches a cold reservoir (230) but does not explicitly teach a chiller unit (holding a first cooling fluid).
However, Mardall’s Fig. 8 teaches a chiller unit (820; [0057], lines 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a chiller unit of Mardall’s Fig. 8 into Mardall’s Fig. 2, in order to control or maintain coolant at cold temperature to expedite heat release.
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mardall (U.S. 2015/0306974), as applied above in claims 2 and 19, further in view of Bjorn (DE 102012220218A1)
Regarding claim 4, Mardall teaches the vehicle battery charging system of Claim 2, wherein the first cooling connector (402, Fig. 5 as part of 220, Fig. 2) and the second cooling connector (504, Fig. 5 as part of 220, Fig. 2) are coupled to each other. 
Mardall does not explicitly teach by no-drip sealing couplers.
Bjorn teaches no-drip sealing couplers (per abstract and paragraph 14 of description, sealing lips…to provide a fluid tight connection). It would have been obvious 
Regarding claim 20, Mardall teaches the system according to Claim 19, wherein first cooling connector  (402, Fig. 5 as part of 220, Fig. 2) is releasably coupled to the second cooling connector (504, Fig. 5 as part of 220, Fig. 2) by no-drip couplers.
Mardall does not explicitly teach by no-drip couplers.
Bjorn teaches no-drip couplers (per abstract and paragraph 14 of description, sealing lips…to provide a fluid tight connection). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate no-drip couplers of Bjorn into Mardall’s, in order to prevent leaking.
Claims 7-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mardall (U.S. 2015/0306974), as applied above in claims 6 and 14, further in view of Joerg (DE 102011100389 A1).
Regarding claim 7, Mardall teaches the vehicle battery charging system of Claim 6. Mardall does not explicitly teach wherein the first electrical line is in heat exchange communication with the first coolant circuit.
Joerg teaches in Fig. 3, the first electrical line (9, 10) is in heat exchange communication with the first coolant circuit (13 includes delivery line 14, return line 15, inlet at 16, outlet at 17). It would have been obvious to one of ordinary skill in the art 
Regarding claim 8, Mardall teaches the vehicle battery charging system of Claim 7, in view of Joerg, wherein the first coolant circuit (13 includes delivery line 14, return line 15, inlet at 16, outlet at 17, Fig. 3; Joerg) includes an electrical line cooling loop (at 23 of coolant line 13 = 14+15, Fig. 3; Joerg) for exchanging heat between the first electrical line (9, 10, Fig. 3; Joerg) and the first coolant circuit, the electrical line cooling loop including a delivery line (14, Fig. 3; Joerg) and a return line (15, Fig. 3; Joerg) in fluid communication with each other at the first charging connector (3, Fig. 3; Joerg).
Joerg teaches Fig. 3, charging connector/plug (3); charging cable (2); cable sheath (8); current/power conductor (9, 10); coolant line (13=14+15 forming a closed loop of coolant line); coolant inlet (at 16); coolant outlet (at 17); communication line (11); country specific required protective conductor (12)
Regarding claim 9, Mardall teaches the vehicle battery charging system of Claim 8, in view of Vaughan, wherein the delivery line (14 with inlet at 16 in contact with 9, Fig. 3; Joerg) engages the first electrical line (9, Fig. 3) and the return line (15 with outlet at 17 apart from 9, Fig. 3; Joerg) is spaced from the first electrical line (9, Fig. 3; Joerg)
Regarding claim 10, Mardall teaches the vehicle battery charging system of Claim 8, in view of Joerg, wherein the first charging connector (3, Fig. 3; Joerg) (or (404+402+mounting base, Fig. 4-5; [0043]) includes a body (of 3, Fig. 3; Joerg) (or base 
Regarding claim 11, Mardall teaches the vehicle battery charging system of Claim 10, in view of Joerg, wherein the body (of 3, Fig. 3; Joerg) (or base of 402+404, Fig. 4) includes the first cooling connector (402, Fig. 4).
Regarding claim 15, Mardall teaches in Fig. 2, the vehicle battery charging system of Claim 14, in view of Joerg, wherein the chiller unit (820, Fig. 8; [0057], lines 1-5), the first delivery line (corresponding to 222A, Fig. 2), the second delivery line (corresponding to 224A, Fig. 2), the heat exchanger (206, 214; [0030]), the first return line (corresponding to 222B, Fig. 2), and the second return line (corresponding to 224B, Fig. 2) form a first coolant circuit (200+206+224A-B); a charging station portion of the electrical line (414, Fig. 4 of 120, [0024] [0043]) 
Mardall does not explicitly teach (a first coolant circuit) in fluid communication with a first electrical cooling delivery line and a first electrical cooling return line, the first electrical cooling delivery line in heat transfer communication with (a charging station portion of the electrical line).
Joerg teaches in Fig. 3, a first coolant circuit (that coupled to coolant inlet at 16 and coolant outlet at 17) in fluid communication with a first electrical cooling delivery line (14) and a first electrical cooling return line (15), the first electrical cooling delivery line .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mardall (U.S. 2015/0306974), as applied above in claim 6, further in view of Stephan (WO 2017/076545 A1)
Regarding claim 12, Mardall teaches the vehicle battery charging system of Claim 6, wherein the second electrical line is in heat exchange communication with the second coolant circuit.
Stephan teaches per abstract, the second electrical line (13, Fig. 1-3) is in heat exchange communication with the second coolant circuit (16, Fig. 1-3; title, 2nd paragraph of disclosure of the invention); the first electrical line (14, Fig. 1-3) is in heat exchange communication with the first coolant circuit (16, Fig. 1-3; title, second paragraph of disclosure of the invention). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second electrical line is in heat exchange communication with the second coolant circuit 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mardall (U.S. 2015/0306974) and Joerg (DE 102011100389 A1), as applied above in claim 15, further in view of Stephan (WO 2017/076545 A1)
Regarding claim 16, Mardall teaches in Fig. 2, the vehicle battery charging system of Claim 15, in view of Joerg, wherein the heat exchanger (214, 206), a battery module delivery line (from 214 to 208), the battery module (208), and a battery module return line (from 208 to 206, 214) form a second circuit (204); a vehicle portion of the electrical line (510, Fig. 5).
The combination does not explicitly teach (a second circuit) in fluid communication with a second electrical cooling delivery line and a second electrical cooling return line in heat transfer communication (with a vehicle portion of the electrical line).
Stephan teaches a second circuit (corresponding circuit ) in fluid communication with a second electrical cooling delivery line (corresponding delivery line of 16, Fig. 3) and a second electrical cooling return line (corresponding delivery line of 16, Fig. 3) in heat transfer communication (to cool down/release heat of power line 13 of vehicle charging socket 12, Fig. 3; abstract) with a vehicle portion of the electrical line (13, Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (a second circuit) in fluid communication 
Regarding claim 17, Mardall teaches in Fig. 2, the vehicle battery charging system of Claim 16, in view of Joerg and further in view of Stephan, wherein the charging station portion of the electrical line (414, Fig. 4 of 120, [0024] [0043]) and the vehicle portion of the electrical line (510, Fig. 5) are releasably coupled to each other by a pair of charging connectors (404+402+mounting base, Fig. 4-5 and 506+504, Fig. 5; in which 404 coupled to 506 for charging power).
Regarding claim 18, Mardall teaches in Fig. 2, the vehicle battery charging system of Claim 17, in view of Joerg and further in view of Stephan, wherein a first one (404+402+mounting base, Fig. 4-5) of the pair of electrical connectors (404+402+mounting base, Fig. 4-5; and 506+504, Fig. 5; in which 404 coupled to 506 for charging power) receiving the charging station portion of the electrical line (414, Fig. 4 of 120, [0024] [0043]) and a first one (402, Fig. 4-5) of the pair of cooling connectors (402 and 504 Fig. 5) receiving the first delivery line and the first return line (of 402, Fig. 4-5) are integrally formed (404+402+mounting base, Fig. 4-5).
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2012/0043935, U.S. 2019/0109409 and U.S. 2018/0304757.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 3, 2022